Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward R. Zinner appeals from the district court’s order dismissing his civil action for lack of subject matter jurisdiction. We have reviewed the record included on appeal, as well as the parties’ briefs, and find no error in the district court’s ruling. Accordingly, we affirm for the reasons stated by the district court. United States v. Zinner, No. with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.